DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 24 are objected to because of the following informalities:  The word EDTA should be spelled out.  Appropriate correction is required.

Claims 1 and 9 are objected to because of the following informalities:  The claims should be amended as follow in order to avoid rejection under 35 USC 112 (b) /second:
“…comprising xanthan gum and guar sum at a ratio of 50% or greater than xanthan gum to 50% or less of gar gum”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting Where is water injected into the oil-bearing formation in the water-flooding method? 

Claim 23 recites the limitation "the permeability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term "high permeability" in claim 23 is a relative term which renders the claim indefinite.  The term "high permeability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6, 7, and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cox et al. (US 2013/0040869 A1) (“Cox” herein)

Claims 1, 6, and 7
Cox discloses a plugging composition for improved selective and non-selective plugging comprising xanthan gum and guar sum at a ratio of 50% or greater xanthan gum to 50% or less a gar gum; and 0.01-..5.0 g/L of a sophorolipid biosurfactant. (i.e. 0.15% guar gum & 2.0% xanthan gum)  [0002; 0021-0022; 0060; 0067]
	 Since Cox discloses the same composition comprising a xanthan gum and guar gum and sophorolipid, it would be a plugging composition and it would be a biosurfactant that would have viscosity greater than 10 cp or greater than 200 cp.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam.

Claim 8
Cox discloses the composition of claim 1, further comprising 0.5 to 3 g/L of a de-scaling agent selected from the group consisting of EDTA, sodium citrate and citric acid. [0073-0074]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 9, 12, 13, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2014/0305649) (“Tang” herein) and further in view of Kragen et al. (US 4,369,125) (“Kragen” herein) and Armstrong et al. (US 2015/0300139 A1) (“Armstrong” herein)

Claim 1
Tang discloses a plugging composition for improved selective and non-selective plugging comprising and 0.01-..5.0 g/L of biosurfactant. (i.e. sophorolipid: type of glycolipid) [0048-0051; 0056; 0068]
Tang however does not explicitly disclose the polymer comprises of xanthan gum and guar sum at a ratio of 50% or greater xanthan gum to 50% or less a gar gum and a biosurfactant comprises a sophorolipid.
	Kragen teaches the above limitation (See Col. 1 lines 7-14 and Abstract → Kragen teaches this limitation in that the compositions which yield aqueous gels having a base of galactomannan and xanthan as well as to the gels obtained from these compositions and to the application of said gels. Among the thickening agents currently in use, one well-known type consists of the galactomannans which are constituents of gums extracted from plants, e.g. guar gum, carob gum, tara gum, Espina corona gum. the mixture in which the ratio of deacetylated xanthan to galactomannan is within the range of 15/85 to 90/10) for the purpose of having gels of higher strength than the association of natural xanthan and galactomannan can be obtained from the association of deacetylated xanthan with a galactomannan as a result of a synergic effect. (Col. 1 lines 52-56)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the polymer composition of Tang with the above limitation, as taught by Kragen, in order to have a gels of higher strength as a result of a synergic effect.

	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Tang, modified with the above limitation, as taught by Armstrong, in order to enhance recovery of fluids used in well treatment operations.

Claims 6 and 7
Since Tang teaches the same composition comprising a xanthan gum and guar gum and sophorolipid, it would be a plugging composition and it would be a biosurfactant that would have viscosity greater than 10 cp or greater than 200 cp.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam.

Claim 9
Tang discloses a method of enhancing recovery of oil from an oil-bearing
Formation undergoing water-flooding, which comprises injecting polymer and additionally injecting a sophorolipid biosurfactant into the oil-bearing formation.
 (i.e. sophorolipid: type of glycolipid) [0048-0051; 0056; 0068]
Tang however does not explicitly disclose the polymer comprises of xanthan gum and guar sum at a ratio of 50% or greater xanthan gum to 50% or less a gar gum and a biosurfactant comprises a sophorolipid.
	Kragen teaches the above limitation (See Col. 1 lines 7-14 and Abstract → Kragen teaches this limitation in that the compositions which yield aqueous gels having a base of galactomannan and xanthan as well as to the gels obtained from these compositions and to the application of said gels. Among the thickening agents currently in use, one well-known type consists of the galactomannans which are constituents of gums extracted from plants, e.g. guar gum, carob gum, tara gum, Espina corona gum. the mixture in which the ratio of deacetylated xanthan to galactomannan is within the range of 15/85 to 90/10) for the purpose of having gels of higher strength than the association of natural xanthan and galactomannan can be obtained from the association of deacetylated xanthan with a galactomannan as a result of a synergic effect. (Col. 1 lines 52-56)

	Armstrong teaches the above limitation. (See paragraph 0026 Armstrong teaches this limitation in that Sophorolipids may be manufactured from corn (or other grain-based media) and vegetable oil with variations in the process being dependent on the natural and non-pathogenic yeast strand and production medium. As such, sophorolipids are naturally occurring bio-surfactant glycolipids produced from yeasts. For instance, the sophorolipids are glycolipids produced fermentatively from such yeasts as Candida bombicola, Candida apicola, and Wickerhamiella domercqiae) for the purpose of being incorporated into a well treatment fluid particularly useful as a flowback additive to enhance the recovery of fluids used in well treatment operations. [0025]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Tang, modified with the above limitation, as taught by Armstrong, in order to enhance recovery of fluids used in well treatment operations.

Claim 12
Tang discloses the method of claim 9 wherein the biosurfactant is mixed with the xanthan gum and guar gum prior to being injected into the formation. [0041-0056]

Claim 13
Tang discloses the method of claim 9 wherein the biosurfactant is injected after the xanthan gum and guar gum are injected into the formation. [0041-0056]

Claim 15
Tang discloses the method of claim 9, wherein the biosurfactant is injected at a concentration of 0.01 to 5.0 g/L. [0049] Tang however does not explicitly discloses the biosurfactant comprises a sophorolipid. (Same as Claim 1)

Claim 21
Tang discloses the method of claim 9, wherein the composition is injected into an injection well. [0041-0044]

Claim 22
Tang discloses the method of claim 9, used to control water intrusion into a producing oil well. [0041-0044]

Claim 23
Tang discloses the method of claim 9, used to selectively reduce the permeability of high permeability zones in the oil-bearing formation. (i.e. reduce cracks in the formation)[0041]

 	Claims 8, 16, 17, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al, Kragen, Armstrong, as applied to claims 1 and 9 above, and further in view of Ravikiran et al. (US 2014/0073541 A1) (“Ravikiran” herein)

Claims 8 and 24
Tang discloses the composition of claims 1 and 9. Tang however does not explicitly discloses further comprising 0.5 to 3 g/L of a de-scaling agent selected from the group consisting of EDTA, sodium citrate and citric acid. 
	Ravikiran teaches the above limitation (See paragraphs 0044 and 0046 → Ravikiran teaches this limitation in that Suitable cosolvents include, e.g., alcohols, ethers, esters, and the like. Lower alcohols, especially C.sub.2-C.sub.5 alcohols, are particularly preferred. Specific examples of suitable cosolvents include ethyl alcohol, n-propyl alcohol, isopropyl alcohol, isobutyl alcohol, n-butyl alcohol, sec-butyl alcohol, n-pentyl alcohol, sec-amyl alcohol, n-hexyl alcohol, n-octyl alcohol, 2-ethylhexyl alcohol, ethylene glycol n-butyl ether, diethylene glycol n-butyl ether, triethylene glycol n-butyl ether, propylene glycol methyl ether, propylene glycol methyl ether acetate, lauryl alcohol ethoxylates, glycerin, poly(glycerin), polyalkylene alcohol ethers, polyalkylene glycols, poly(oxyalkylene) glycols, poly(oxyalkylene) glycol ethers, and the like, and mixtures thereof. Recovered cosolvents can be used. The cosolvent is typically used in an amount from 0.01 wt. % to 3 wt. %. An alkali compound can be included in the aqueous concentrate, typically to increase pH, decrease adsorption of surfactants, or achieve optimal salinity. Suitable alkali compounds include alkali metal compounds, e.g., alkali metal hydroxides, carbonates, and borates (e.g., sodium hydroxide, 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Tang, with the above limitation, as taught by Ravikiran, in order to be useful for oil recovery.

Claims 16-17 and 25-26
Tang discloses the composition of claim 1 and the method of claim 9.  Tang however does not explicitly disclose, further comprising injecting one or more solvents selected from the group consisting of isopropyl alcohol and ammonium hydroxide into the oil-bearing formation, wherein the one or more solvents comprise 1.0%
to 10.0% v/v isopropyl alcohol and 1% to 5% v/v ammonium hydroxide. (Same as Claim 8 and 24)

Response to Arguments
Applicant’s arguments, filed on 05/19/2021, with respect to objection of claims 2, 4, 7, and 8 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2, 5-6, 9, 16, and 20-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hurd (US 3,581,824)  and  Claims 1, 2, 3, 5, 6, 8, 9, 16-18, and 20-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bayliss et al. (US 2010/0018972 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/11/2021